Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-9, the phrase “a controllable grain shape” is indefinite because the claims do not describe how the grain shape is controlled. Therefore, scope of this phrase is indefinite.
In claim 1, line 13, the phrase “the precursor slurry” lacks antecedent basis in the claim.
In claim 3, the phrase “based on a mass of the metal indium” is indefinite because the claims do not describe how the mass of indium metal affects the addition of nitric acid. Therefore, scope of this phrase is indefinite.
In claim 4, the phrase “an appropriate amount” is an indefinite relative term or degree.
In claim 4, the phrase “is gentle” is an indefinite relative term or degree.
In claim 8, the phrase “a soaking time for calcination” is indefinite because the claims do not describe what process steps are associated with soaking.




Allowable Subject Matter
The claims appear to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the cumulative features of claim 1, with particular attention given to the particular features of steps 1-2 and 4-6.
The prior art of KR 2017027588 teaches a process of making indium oxide from indium scraps (Abstract). KR ‘588 teaches a dissolving the indium scrap with an inorganic acid such as sulfuric acid or nitric acid (Indium scrap melting and residue removal step). However, KR ‘588 does not teach or suggest the detailed features of instant steps 1 and 2.
KR ‘588 further teaches precipitating and purifying the dissolved indium scraps to form an indium oxide (Examples). However, KR’ 588 does not teach or suggest the detailed features of instant steps 4-6.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731